MEMORANDUM**
Maudo L. Fofana appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2241 petition, challenging his immigration detention.
The October 12, 2006, and October 30, 2006, requests for judicial notice are granted. Appellees contend that this appeal is moot because Fofana is now being detained pursuant to a final order of removal. We agree that, in light of the final order of removal, there is no longer any live controversy regarding the challenged detention. See Foster v. Carson, 347 F.3d 742, 745-46 (9th Cir.2003). Accordingly, this appeal is dismissed for lack of jurisdiction.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.